Judgment of the Supreme Court, Kings County, rendered Hovember 29, 1965, affirmed. In our opinion, the similarity between defendant’s physical appearance and the descriptions given to the police by robbery victims, defendant’s presence in the cleaning store, one of a type in which approximately 40 robberies had been committed in a series in an area of Kings County, together with the observation of defendant’s conduct by the arresting officer prior to defendant’s entry into the store, established probable cause for defendant’s arrest as the robber wanted in connection with the prior robberies. Beldock, P. J., Christ, Brennan, Hopkins and Martuseello, JJ., concur.